DETAILED ACTION
Status of Claims 
	This Action is in response to Application 17/110,064 filed 12/02/2020. Claims 1-9 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 6 are objected to because of the following informalities: 
Claim 1 includes multiple instances of periods. The Examiner notes as per MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” 
Claims 5 and 6 recites “…in claim1,” the Examiner understands this to be “…in claim 1,”.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites calculating an engagement score, segmenting buyers, determining best contact, determining conversation content, and accelerating deal cycles. 
The limitation of calculating an engagement score, segmenting buyers, determining best contact, determining conversation content, and accelerating deal cycles, as drafted is a process that falls under a certain method of organizing human activity, specifically managing personal behavior or relationships or interactions between people, and commercial interaction including advertising, marketing or sales activity. The individual methods are, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and learning machines. For example, but for the computer components and learning machine, the scoring of events, association of relationships, and summation of scores encompasses a user reviewing and mentally tallying scores based on criteria, remembering relationships between people in communication, and performing addition. The segmentation of buyers, but for the computer components and learning machine, encompasses a person mentally associating characteristics and information of buyers, mentally assigning people to groups based on the characteristics. The determining of best contact method and generating conversation content, but for the computer components and learning machine, encompasses a person reviewing what is known about a specific buyer and mentally thinking about the recommendations. The method of accelerating deal cycles, is a method which is performed by the user once they have the available information including mentally selecting particular buyers to target, and selecting and using the recommendations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The method for sales forecasting and optimal path of opportunity as a whole, as described above, recites a certain method of organizing human activity. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of processors, memory, and machine learning models to perform the steps. The processor, memory, and databases are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function such as performing analysis and correlating information, and memory/databases for storing and organizing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. While the claimed invention further utilizes machine learning models, this is further a well-understood, routine, and conventional activity, specifically the collection of data, determining updates, and implementing updates similar to OIP Technologies. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations on the type and/or source of information used in the determination (such as claims 2 and 4), the particular calculation/determining methods (such as claim 3, 5, 6), and additional types of generic computer devices (such as claim 7). These are still directed towards the judicial exception as these further define the abstract elements such as further defining the information and relationship between the information or further defining the generic computer components performing well-understood, routine, and convention functions. They are not significantly more as they do not further integrate the judicial exception into a practical application and the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. The dependent claims is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 20130018982 A1) (hereafter McConnell), in view of Bouganim et al. (US 20160019661 A1) (hereafter Bouganim).
As per claim 8:
A system (100) for sales forecasting and optimal path to opportunity closure using signals from mailbox activity and conversational data, the system (100) comprising: 
an enterprise internal database (110), the enterprise internal database (110) stores all data related to the company operations management, communication events between sales representative and buyers, the enterprise internal database (110), having
a customer relationship management database (102), the customer relationship management database (102) stores all data of related to events that occurs in sale- cycle of current open deals and historical deals; 
(See McConnell ¶0025, “In an embodiment, the CRM system 300 includes a data store 321 for storing a plurality of data objects including a plurality of contact records 322, a plurality of event records 324, and/or other records 320 (collectively CRM records 320). As used herein, a CRM record 320 can include, but is not limited to, a tuple corresponding to a user, a file, a folder, an opportunity, an account, an event, and/or any data object. The CRM system 300 can include a data manager component 308 that can be configured to insert, delete, and/or update the records 320, 322, 324 stored in the data store 321. In addition, the CRM system 300 can include a monitoring agent 330 that is configured to monitor activities related to the CRM records 320. For example, the monitoring agent 330 can be configured to track a user's post via a public or private social networking service 205, and/or a user's email client on the user's enterprise desktop computer, and to monitor updates to the contact records 322, event records 324, and/or any other CRM record(s) 320 stored in the data store 321.” McConnell discloses databases for storing event and relationship information.)
at least one external database (108), the at least one external database (108) stores all data related to buyers social profile and buyer professional profile; (See McConnell ¶0024, “ According to an embodiment, each user system node 202, 400 can represent a virtual or physical computer device through which a user, e.g., user 203, can communicate, via the network 230, with contacts 201a, 201b, and with application servers, such as a social networking server 204 and the CRM server 220. In an embodiment illustrated in FIG. 3A, a CRM system 300 includes components adapted for operating in an execution environment 301. The execution environment 301, or an analog, can be provided by a node such as the application server node 220. The CRM system 300 can include an incoming 304 and outgoing 309 data handler component for receiving and transmitting information from and to the plurality of user system nodes 202, 400 via the network 230.” McConnell discloses external server which stores and provides social data. See also McConnell ¶0020, “For example, the user-specific information can include information relating to the user's contacts and historical and real-time information relating to the user's business and/or personal interactions with those and other contacts.” McConnell discloses the invention to include both business and personal interactions.)
a server computer (104), the server computer (104) having (See McConnell ¶0023, “In an embodiment, a CRM application server 220 can be configured to provide an execution environment configured to support the operation of the components illustrated in FIG. 3A and/or their analogs. One example of such a CRM server 220 will be described later in greater detail during reference to later illustrated embodiments.” McConnell discloses a server.)
an at least one system processor(106), the at least one system processor(106) executes computer-readable instructions to 
the system server memory (120), the system server memory (120) stores computer- readable instructions and machine learning model; and 
(See McConnell ¶0094, “FIG. 6 illustrates a block diagram of an environment 610 wherein an on-demand database service might be used. Environment 610 may include user systems 612, network 614, system 616, processor system 617, application platform 618, network interface 620, tenant data storage 622, system data storage 624, program code 626, and process space 628. In other embodiments, environment 610 may not have all of the components listed and/or may have other elements instead of, or in addition to, those listed above.” McConnell discloses the server to include processor and memory including executing instruction and code.)
Although McConnell discloses the above-enclosed invention, McConnell fails to explicitly disclose recommending a particular contact based on scoring and segmentation.
However Bouganim as shown, which talks about relationship management, teaches the concept of performing scoring, segmentation, and generating recommendations. 
automatically calculates engagement score, buyer segmentation, and further the at least one system processor(106) uses engagement score, buyer segmentation to recommends the best buyer to contact, wherein, (See Bouganim ¶0053, “By enabling the scoring of relationships and/or progress towards achieving objectives, the relationship management system can provide a systematic, customized way for a user to effectively prioritize effort in the management of relationships within a social network. In many embodiments, the relationship management system generates a list of recommended contacts with which the user should take action and/or a list of actions based upon the user's priorities and/or the user's objectives.” See also Bouganim ¶0054.”  In a number of embodiments, the relationship management system is configured to monitor entities within a CRM having renewal deadlines and uses user relationship scores with contacts associated with the renewing entities to add tasks to the CRM system related to increasing relationship scores with contacts at the renewing entities in advance of the renewal deadline. In other embodiments, indexed information can also be used to perform searches relating contacts to specific objectives or to specific groups.” Bouganim teaches determining scores and grouping of users. See also Bouganim ¶0012, “In a further embodiment still, the software directs the processor in the relationship management system to recommend at least one new contact for inclusion in the first set of contacts based on aggregated event information.” Bouganim teaches the concept of generating a recommended person to contact.)
the at least one system processor(106) uses the trained machine learning model to suggest conversation content to sales representative to optimize the sale closure cycle, thus accelerating deal-cycle, and (See Bouganim ¶0054, “In many embodiments, relationship management systems use machine learning and statistical techniques to infer information from user networks and observed behaviors that can be used to enhance the ability of other users to achieve their objectives.” Bouganim teaches the concept of utilizing a machine learning model.)
an at least one sales-representative device (112), the at least one sales-representative device (112) is connected to the server computer (104), the sales representative receives recommendation and recommendation to accelerate the deal-cycle on the at least one sales-representative device (116); (See Bouganim ¶0117, “In several embodiments, processes for generating a prioritized list of contact interaction recommendations involve scoring each contact with respect to a user's priorities. In a number of embodiments, contacts are scored with respect to one or more of a desired relationship objective, a group objective, and/or a goal. In many embodiments, the prioritized list is presented to the user interface as a list of actions to be taken within an initial period of time.” Bouganim teaches providing the recommendation on a user device for optimizing interactions for a goal.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bouganim with the invention of McConnell. As shown, McConnell discloses the concept of generating recommendations for customer relationship management including aggregating and utilizing a plurality of information sources. Bouganim further teaches the concept of performing scoring and analysis of aggregated information to determine a plurality of different recommendations to reach particular goals/objectives. Bouganim teaches this concept to further manage and optimize communication and relationships across a plurality of different networks and communication mediums to achieve particular tasks and objectives (See Bouganim ¶0004). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Bouganim to further optimize communications and relationships to achieve particular tasks and objectives.
wherein, the customer relationship management database (102), the at least one external database (108), the enterprise internal database (110) are all connected to the server computer (104). (See McConnell fig. 2 and ¶0022, " FIG. 2 illustrates a representative system 200 for providing and presenting recommended information to a user system from a CRM system according to an embodiment. FIG. 3A is a block diagram illustrating an exemplary system for providing recommended information to a user system from a CRM system and in particular, illustrates an arrangement of components configured to implement the method 100 of FIG. 1A, which also can be carried out in environments other than that illustrated in FIG. 3A.” See also McConnell ¶0023, “FIG. 3A illustrates components that are configured to operate within an execution environment hosted by a physical or virtual computer node and/or multiple computer nodes, as in a distributed execution environment. Exemplary computer nodes can include physical or virtual desktop computers, servers, networking devices, notebook computers, PDAs, mobile phones, digital image capture devices, and the like. For example, FIG. 2 illustrates a plurality of user system computer nodes 202, 400 and application server nodes 204, 220 communicatively coupled to one another via a network 230, such as the Internet. In an embodiment, a CRM application server 220 can be configured to provide an execution environment configured to support the operation of the components illustrated in FIG. 3A and/or their analogs. One example of such a CRM server 220 will be described later in greater detail during reference to later illustrated embodiments.” McConnell disclose the data sources to be connected to the server.)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US 20130018982 A1) (hereafter McConnell), in view of Bouganim et al. (US 20160019661 A1) (hereafter Bouganim), in view of Kannan et al.(US 20160342911 A1) (hereafter Kannan).
As per claim 9:
Although McConnell and Bouganim discloses the above-enclosed invention, the combination fails to explicitly disclose further suggest conversation content.
However Kannan as shown, which talks about personalized consumer interactions, teaches the concept of suggesting conversation content.
The at least one system processor(106) as claimed in claim 9, wherein, the at least one system processor(106) extracts data from the customer relationship management database(102), the at least one external database(108), the enterprise internal database(110), to automatically calculates Engagement Score, Buyer Segmentation, and further the at least one system processor(106) uses Engagement Score, Buyer Segmentation to recommends the best buyer to contact, wherein, the at least one system processor(106) trained machine learning model to suggest conversation content to sales representative to optimize the sale closure cycle, thus accelerating deal-cycle. (See Kannan ¶0063, “Some other examples of recommendations generated based on the corrected estimate of the customer value of a customer may include, but are not limited to, recommending up-sell/cross-sell products to the customer, suggesting products to up sell/cross-sell to an agent as a recommendation, offering a suggestion for a discount to the agent as a recommendation, recommending a style of conversation to the agent during an interaction, presenting a different set of productivity or visual widgets to agents with specific persona types on the agent interaction platform, presenting a different set of productivity or visual widgets to the customers with specific persona types on the customer interaction platform, suggesting proactive interaction, customizing the speed of interaction, customizing the speed of servicing information and the like.” Kannan teaches the concept of recommending conversation content.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kannan with the combination of McConnell and Bouganim. As shown, the combination discloses the concept of utilizing machine learning to provide recommendations within a customer relation management system to achieve particular goals/objectives. Kannan further teaches the concept of additionally providing conversation content recommendations. Kannan teaches this concept to further pursue the goals/objectives of communications with a consumer (See Kannan ¶0006). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kannan to further improve customer relation management by further specifying particular methods and communication to achieve the desired objective/goal.

Non-Obvious Subject Matter
As currently claimed, claim 1 recites a method of calculating engagement score including scoring communication events based on an inverse frequency of event and the class of events.
The Examiner notes the following references:
Nahass et al. (US 20180130092 A1) which talks about the validation of interaction with third party content including determining a score based on the inverse of an expected event frequency.   
Although Nahass discloses this concept, Nahass does not teach or suggest the score to be a inverse frequency for the event. Upon further search and consideration, while the concept of scoring is taught, no reference, alone or in combination teaches or suggests the scoring technique as currently claimed. As such the Examiner has determined the claim to be non-obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borodow et al. (US 20190295018 A1), which talks about sales force management and customer relation management including event tracking.
Smith (US 20170236097 A1), which talks about managing events and meeting including utilizing communication sources and types as part of a customer relationship management system.
Beringer et al. (US 20130006967 A1), which talks about semantic and domain awareness, including providing recommendations for conversation based on collected information.
Hargarten et al. (US 20110196924 A1), which talks about identifying potential contacts between organizations including calculating scores based on relationship links.
Owen et al. (CA 2620046 A1), which talks about analysis of communications for customer relations management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622